Form rfiler − ntcrefilerv27.jsp

                                       UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                              Case No.: 19−21634−MBK
                                              Chapter: 13
                                              Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Roseanne T Puleo
   432 Holmes Avenue
   Burlington, NJ 08016
Social Security No.:
   xxx−xx−4789
Employer's Tax I.D. No.:


                                     NOTICE OF EVIDENCE OF REPEAT FILING

To: Debtor, Attorney for Debtor, Trustee and United States Trustee

    You are hereby notified that the Clerk has determined that the

                  debtor
                  joint debtor

    received a discharge in case number 18−29938 , commenced on October 5, 2018. Pursuant to section 727(a)(8)
or 1328(f), the debtor(s) is ineligible to receive a discharge.

     Objections to this matter must be in writing and filed with the Clerk on or before July 3, 2019 at

                                                   U.S. Bankruptcy Court
                                                    402 East State Street
                                                     Trenton, NJ 08608

     In the event a timely objection is filed, a hearing will be held before the Honorable Judge Michael B. Kaplan on:

     DATE:                    July 23, 2019
     TIME:                    9:00 AM
     COURTROOM:               8




Dated: June 12, 2019
JAN: mmf

                                                                     Jeanne Naughton
                                                                     Clerk
